                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                                 NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6     JESSE GREENBERG,                                      CASE NO. 19-cv-00490-YGR
                                   7                    Plaintiff,                             ORDER VACATING JUNE 4, 2019 HEARING
                                                                                               AND EXTENDING PLAINTIFF’S TIME TO
                                   8              vs.                                          OPPOSE DEFENDANT’S MOTION TO
                                                                                               DISMISS
                                   9     CITY AND COUNTY OF SAN FRANCISCO,
                                                                                               Dkt. No. 30
                                  10                    Defendant.

                                  11          This Court previously granted the request of plaintiff Jesse Greenberg to file a Second
                                  12   Amended Complaint and allowed defendant until May 14, 2019, to file a response. (Dkt. No. 29.)
Northern District of California
 United States District Court




                                  13   Defendant acted more quickly and on April 26, 2019 filed a motion to dismiss. (Dkt. No. 30.) The
                                  14   hearing on the motion to dismiss is currently scheduled for June 4, 2019. Under this Court’s Civil
                                  15   Local Rule 7-3(a), plaintiff was required to file either a brief opposing the motion to dismiss this
                                  16   lawsuit, or a notice that plaintiff does not oppose dismissal by no later than May 10, 2019.1 As of
                                  17   the date of this Order, plaintiff has not filed any response to the motion. The Court hereby
                                  18   VACATES the June 4, 2019 hearing, to be reset if necessary.
                                  19          Affording that plaintiff may not have realized when his opposition was due, the Court
                                  20   hereby extends plaintiff’s time to file an opposition. Plaintiff Jesse Greenberg shall file an
                                  21   opposition to the Motion to Dismiss no later than May 28, 2019. The Court observes that
                                  22   plaintiff has been given multiple opportunities to identify a claim against the defendants. Thus far,
                                  23   plaintiff has failed to do so. Failure of plaintiff to file an opposition by that date will result in
                                  24   dismissal of this lawsuit either substantively and with prejudice, or for failure to prosecute.
                                  25          Defendant’s reply to any opposition must be served and filed not more than 7 days after
                                  26   the opposition is served and filed. Civ. L.R. 7-3(c).
                                  27
                                              1
                                  28             The Court’s Civil Local Rules may be accessed for free at:
                                       http://cand.uscourts.gov/localrules/civil.
                                   1          The Court advises plaintiff that the District Court has produced a guide for self-

                                   2   represented/pro se litigants called Representing Yourself in Federal Court: A Handbook for Pro Se

                                   3   Litigants, which provides instructions on how to proceed at every stage of a case, including

                                   4   discovery, motions, and trial. It is available electronically online

                                   5   (http://cand.uscourts.gov/prosehandbook) or in hard copy, free of charge, from the Clerk’s Office.

                                   6          The Court also advises plaintiff that assistance is available through the Legal Help Center.

                                   7   Parties can make an appointment to speak with an attorney who can provide basic legal

                                   8   information and assistance. The Help Center does not see people on a “drop-in” basis, and will

                                   9   not be able to represent parties in their cases. There is no charge for this service. To make an

                                  10   appointment with the Legal Help Center, you may: (1) sign up in person on the appointment book

                                  11   outside the Legal Help Center offices at the San Francisco Courthouse (15th Floor, Room 2796) or

                                  12   Oakland Courthouse (Room 470S); (2) call 415-782-8982; or (3) email
Northern District of California
 United States District Court




                                  13   federalprobonoproject@sfbar.org. The Help Center’s website is available at

                                  14   https://cand.uscourts.gov/legal-help.

                                  15          IT IS SO ORDERED.

                                  16   Dated: May 15, 2019
                                                                                                   YVONNE GONZALEZ ROGERS
                                  17                                                          UNITED STATES DISTRICT COURT JUDGE
                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                          2
